        Case 4:19-cr-00418-SWW Document 38 Filed 08/22/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION


UNITED STATES OF AMERICA                                                        PLAINTIFF

vs.                         Case No. 4:19-cr-00418-01 SWW

BILAL AL-RAYANNI                                                             DEFENDANT

                               ORDER OF DETENTION

       Defendant appeared with counsel on this date on his Motion for Bond (DE #27).

Defense counsel withdrew his motion for bond at this time, which the Court granted.

Therefore, the Defendant is detained and remanded to the custody of the United States

Marshals Service (USMS).

       While in custody, the Defendant must be afforded a reasonable opportunity for private

consultation with counsel. On order of a United States Court or on request of an attorney for

the Government, the person in charge of the corrections facility must deliver the Defendant

to the USMS for a court appearance.

       SO ORDERED this 22nd day of August, 2019.



                                                  ____________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
